DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,762,023 or US 10,727,642 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest a method carried out by a photolithography tool including an illumination system and a scanner, the method comprising: (a) the scanner requesting a requested repetition rate; (b) the illumination system making a first determination whether the requested repetition rate is an acceptable repetition rate; (c) the illumination system making a second determination whether a parameter associated with step (a) is within specification; and (d) the illumination system generating a signal causing the scanner to operate at the requested rate if the first determination is affirmative, otherwise causing the scanner to operate at a default repetition rate if the second determination is negative, otherwise reverting to step (a) if the first determination is negative and the second determination is affirmative.
Zambon et al (US 6,392,743 cited in IDS) teaches a lithography laser (fig. 1 col. 1 lines 10-40) and repetition rate optimization process (col. 5 lines 35-64).

an illumination system 1-11 (fig. 1 par.’s 3-5), the illumination system including a laser 1 (fig. 1 par 3) capable of running sequentially at multiple repetition rates (par. 15, plurality of light emission frequencies), 
a laser control unit 5 operatively connected to the laser 1 for driving the laser to operate at ones of a plurality of repetition rates (fig. 1 par. 19), 
a measurement unit 4 arranged to measure an output from the laser for measuring at least one operating parameter of the laser for each of the plurality of repetition rates (fig. 1 par. 3), and 
a scoring unit 16 operatively connected to the measurement unit 4 for determining scoring information for each of the plurality of repetition rates based at least in part on the measured operating parameter (fig. 1 par. 22,); and
 a scanning system arranged to receive the scoring information from the scoring unit, the scanning system including a scanning system control unit 5/16 and a memory for storing process data (process data such as target center wavelength, fig. 1 par. 3, target repetition rate par. 15, or target exposure amount, par. 23; further wherein any of said data constitutes a recipe for the current process per claim 7), the scanning system control unit determining which repetition rates to use based at least in part on the scoring information and the process data (par. 15 parameters are evaluated under conditions in accordance with process data discussed above and selected based on their evaluation value).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W KREUTZER/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        3/5/2021